Graves, J.
As this bill was not framed • to reform the deed giveft to Nyman, we should not be at liberty, if the proofs authorized it, to give it effect as though it limited the right of flowage to thirty acres. And the evidence has no tendency to show that any mistake was made in the terms of the deed. The language of the grant is precisely what the parties meant it should be.
The case made by complainant is, that he was brought to make the conveyance by untrue representations of Nyman, *331as to the flowage tbe dam would cause, wbicb deceived him; aud tbe evidence fails to support this claim.
The parties manifestly acted upon tbe assumption tbat tbe prospective flowage could be ascertained with sufficient accuracy by a personal inspection of tbe premises and vicinity, and no one pretended to possess any knowledge on the subject not thus obtainable. Williams was complainant’s agent, and be inspected tbe premises before tbe conveyance, for tbe very purpose of seeing bow much of complainant’s land would be flowed by tbe dam, and seems to have been satisfied about it, because tbe deed was soon after made, and be gave no intimation tbat tbe flowage would be excessive. Williams having inspected the premises under these circumstances, bis principal, tbe complainant, must be charged with the knowledge of the agent, and as a consequence, complainant cannot claim to have been deceived by tbe representations imputed to Nyman, if such representations were in fact made; and on a careful examination of tbe evidence, we can discover nothing wbicb leads us to believe tbat Nyman, at tbe time of tbe inspection of tbe premises by Williams, did any thing which misled, or was calculated to mislead, tbe latter as to the real extent to wbicb tbe land would be flowed. The decree must be affirmed, with costs.
The other Justices concurred.